DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/29/2021 has been entered. Claims 1-21 remain pending in the application. 
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 11/2/2020.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 11/2/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haindl (U.S. PG publication 20150105719).
In regard to claim 1,

a housing (figure 1, item 16 and 12) defining an actuation pathway (see figure 1 wherein implants 18 and 20 and stylet 22 are disposed in the actuation pathway); and 
[AltContent: ][AltContent: textbox (Distal direction)][AltContent: arrow][AltContent: textbox (Distal end portion of the housing)]
    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale

a pusher (figure 1, item 22 and 36), at least a portion of the pusher disposed within the actuation pathway (see figure 1) such that a distal end portion (figure 1, item 24) of the pusher and a distal end portion (see figure 1 above) of the housing define a volume configured to contain a drug-containing tablet (see figure 1 above; Examiner notes “configured to contain a drug-containing tablet” is an intended use limitation and the volume of Haindl is fully capable of containing a drug-containing tablet since the volume defined can contain implant 18 and 20. A drug-containing tablet of a similar size is fully capable of being contained in the volume), the pusher configured to move relative to the housing in a distal direction from a first position (position shown in figure 1) to a second position (position shown in figure 2) to expel the drug-containing tablet from the volume (Examiner notes “to expel the drug-containing tablet from the volume” is an intended use limitation and the pusher is fully capable of expelling the drug-containing tablet from the volume since it is capable of expelling implants 18 and 20 as supported by paragraph [0037]), the distal end portion of the pusher being extended from an opening (opening in beveled tip 14) in the housing when the pusher is in its second position (see figure 2; paragraph [0037]), 

In regard to claim 2,
Haindl discloses the apparatus of claim 1, wherein the pusher includes an elongate body portion (figure 1, item 22), the elongate body portion of the pusher includes a plurality of retaining members (figure 1, item 28, 30 and 40) extended from a first side of the elongate body portion (see figure 1), a retaining member (figure 1, item 40) from the plurality of retaining members being biased in a direction away from the elongate body portion of the pusher (see figure 1 wherein item 40 is biased away from the elongate body portion; paragraph [0039]).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. PG publication 20050203542).
 In regard to claim 1,
Weber discloses an apparatus (figure 11A-11B, item 110), comprising: 
a housing (figure 11A, item 120, 144, 140) defining an actuation pathway (see lumen which extends through item 120, 144 and 140); and 

the housing being configured to limit movement of the pusher relative to the housing in a proximal direction from the second position of the pusher towards the first position of the pusher after the drug-containing tablet is expelled from the volume (Examiner notes to limit movement of the pusher relative to the housing in a proximal direction from the second position of the pusher towards the first position of the pusher after the drug-containing tablet is expelled from the volume is an intended use limitation and the housing is fully capable of limiting movement of the pusher relative to the housing in a proximal direction from the second position of the pusher towards the first position of the pusher after the drug-containing tablet is expelled from the volume due to lock stop 175 engaging with notch 
In regard to claim 2,
Weber discloses the apparatus of claim 1, wherein the pusher includes an elongate body portion (figure 11A, item 161), the elongate body portion of the pusher includes a plurality of retaining members (figure 11A, item 165 and 176) extended from a first side of the elongate body portion (see figure 11A), a retaining member (figure 11A, item 165) from the plurality of retaining members being biased in a direction away from the elongate body portion of the pusher (see figure 11A and [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 10, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) and further in view of Hezari (WO 03/101525).
In regard to claim 5,

Haindl fails to disclose wherein the distal end portion of the housing is configured to deform when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled.
[AltContent: textbox (Distal end portion)][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    593
    263
    media_image2.png
    Greyscale

Hezari teaches wherein the distal end portion (see figure 5a above: wherein the distal end portion includes tongue 13) of the housing (figure 5a, item 12) is configured to deform when the pusher (5a, item 2) is moved in the distal direction relative to the housing to produce an opening through which 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end portion Haindl to include a recess in the housing with the resilient tongue 13 of Hezari at the location of implants 18 and 20, as taught by Hezari, which therefore results in wherein the distal end portion of the housing is configured to deform when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled for the purpose of ensuring the implant does not fall out through the recess prematurely (page 5, line 7-16 of Hezari).
In regard to claim 6,

    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale


Haindl fails to disclose a distal end portion of the first portion of the housing configured to move away from the actuation pathway when the pusher is moved from its first position to its second position to produce an opening through which the drug-containing tablet can be expelled.
[AltContent: arrow][AltContent: textbox (Distal end portion)][AltContent: connector][AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    593
    263
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a distal end portion of the first portion Haindl to include a recess in the housing with the resilient tongue 13 of Hezari at the location of implants 18 and 20, as taught by Hezari, which therefore results in a distal end portion of the first portion of the housing configured to move away from the actuation pathway when the pusher is moved from its first position to its second position to produce an opening through which the drug-containing tablet can be expelled for the purpose of ensuring the implant does not fall out through the recess prematurely (page 5, line 7-16 of Hezari).
In regard to claim 10,

Haindl fails to disclose a bridge disposed within the channel, the bridge configured to engage an elongate protrusion of the pusher slidably disposed within the channel, the bridge configured to be at least partially separated from the housing when the pusher is moved from its first position to its second position, the housing defining a recess configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing.
Hezari teaches a bridge (figure 5A, item 13) disposed within the channel (channel formed by item 3), the bridge configured to engage an elongate protrusion (figure 5B and 6b, item 2 which protrudes from item 11) of the pusher (figure 5b, item 2 and 11) slidably disposed within the channel (page 8, line 3-7; see position of pusher in figure 5b relative to figure 6b), the bridge configured to be at least partially separated from the housing (5a, item 12 and 3) when the pusher is moved from its first position (position in figure 5b) to its second position (position in figure 6b), the housing defining a recess (recess formed in item 12) configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing (see position of item 13 in figure 6b).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify housing of Haindl to include a recess in the housing with the resilient tongue 13 of Hezari at the location of implants 18 and 20, as taught by Hezari, which therefore results in a bridge disposed within the channel, the bridge configured to engage an elongate protrusion of the pusher slidably disposed within the channel, the bridge configured to be at least partially separated from the housing when the pusher is moved from its first position to its second position, the housing defining a recess configured to receive at least a portion of the bridge when the 
In regard to claim 12,
[AltContent: textbox (Distal end portion)][AltContent: ][AltContent: textbox (First portion)][AltContent: connector]Haindl discloses an apparatus (figure 1 and 2, item 10), comprising: 
[AltContent: textbox (Distal direction)][AltContent: arrow][AltContent: textbox (Second portion)][AltContent: connector][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale

a housing (figure 1, item 16 and 12) having a first portion (see figure 1 above) and a second portion (see figure 1 above) and defining an actuation pathway between the first portion and the second portion (see figure 1 above wherein the lumen between the first portion and the second portion is construed as the actuation pathway), a distal end portion of the first portion of the housing (see figure 1 above therein the distal end portion of the first portion of the housing is the portion of the first portion located next to implant 18 and 20); 
a pusher (figure 1, item 22 and 36), at least a portion of the pusher disposed within the actuation pathway (see figure 1 above) and moveable in a distal direction with respect to the housing (see position of pusher in figure 1 to figure 2 paragraph [0037]); 
the housing and the pusher being collectively configured to limit movement of the pusher after delivery (Examiner notes after delivery the pusher is locked in the position shown in figure 2 due to latching element 40 interacting with undercut 42 of the housing as supported by paragraph [0037], [0039]-[0040] and movement of the pusher in the proximal direction is blocked paragraph [0037], [0039]-[0040]).
Haindl fails to disclose a distal end portion of the first portion of the housing configured to deform away from a distal end portion of the second portion of the housing to produce an opening for 
[AltContent: connector][AltContent: textbox (First portion of housing)][AltContent: textbox (Distal end portion of the first portion of the housing)][AltContent: textbox (Distal end portion of the second portion of the housing)][AltContent: ][AltContent: arrow][AltContent: connector][AltContent: textbox (Second portion of housing)][AltContent: connector][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    593
    263
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    615
    225
    media_image3.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end portion of the first portion Haindl to include a recess in the housing with the resilient tongue 13 of Hezari, as taught by Hezari, which therefore results in a distal end portion of the first portion of the housing configured to deform away from a distal end portion of the second portion of the housing to produce an opening for delivery of a drug-containing tablet from the housing for the purpose of ensuring the implant does not fall out through the recess prematurely (page 5, line 7-16 of Hezari). Examiner also notes due to latching element 40 interacting with undercut 42 of Haindl the housing and the pusher are collectively configured to limit movement of the distal end portion of the first portion of the housing towards the distal end portion of the second portion of the housing after delivery of the drug-containing tablet from the housing since the location of the pusher would block the distal end portion of the first portion of the housing (which contains item 13 of Hezari as modified) from returning to its pre-deployment location, and the distal end portion of the first portion of the housing configured to be permanently deformed when the distal end portion of the first portion of the housing is deformed away from the distal end 
In regard to claim 13,
Haindl in view of Hezari teaches the apparatus of claim 12. Haindl as modified by Hezari teaches wherein the housing has a first configuration in which the distal end portion of the first portion of the housing is in contact with the distal end portion of the second portion of the housing (see analysis of claim 12 above and see figure 5b of Hezari wherein the distal end portion of the first portion of the housing is in contact with the distal end portion of the second portion of the housing via implant 8) and a second configuration in which the distal end portion of the first portion of the housing is spaced apart from the distal end portion of the second portion of the housing (see figure 6b of Hezari wherein the distal end portion of the first portion of the housing is spaced apart from the distal end portion of the second portion of the housing).
In regard to claim 14,
Haindl in view of Hezari teaches the apparatus of claim 12. Haindl as modified by Hezari teaches wherein a portion of the pusher (figure 1, item 22 and 36 of Haindl) is fixedly and irreversibly disposed between the distal end portion of the first portion of the housing and the distal end portion of the second portion of the housing after delivery of the drug containing tablet from the housing (see figure 2 of Haindl and paragraph [0037], [0039]-[0040] of Haindl; due to latching element 40 interacting with undercut 42 of Haindl a portion of the pusher is fixedly and irreversibly disposed between the distal end portion of the first portion of the housing and the distal end portion of the second portion of the housing after delivery of the drug containing tablet from the housing).
In regard to claim 15,
[AltContent: textbox (Elongate housing body)][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    625
    95
    media_image1.png
    Greyscale

Haindl in view of Hezari teaches the apparatus of claim 12. Haindl further discloses wherein the housing includes an elongate housing body (figure 1 above Haindl) and a protrusion (figure 1, item 26 of Haindl) extended from the elongate housing body, a portion (figure 1, item 36 of Haindl) of the pusher configured to engage the protrusion of the housing when the pusher is moved in the distal direction with respect to the housing (see figure 2) to inhibit further movement of the pusher in the distal direction with respect to the housing (see figure 2; paragraph [0037]).
In regard to claim 18,
Haindl in view of Hezari teaches the apparatus of claim 12. Haindl as modified by Hezari teaches wherein the housing defines a channel (channel in item 12 of Haindl) and includes a bridge (item 13 of Hezari; see analysis of claim 12 above which supports the bridge is within the channel as modified by Hezari) disposed within the channel (as modified item 13 of Hezari the bridge would be located in the channel), the bridge configured to engage an elongate protrusion (item 22 of Haindl) of the pusher (item 22 protrudes from item 36 of Haindl) slidably disposed within the channel (paragraph [0034] of Haindl), the bridge configured to be at least partially separated from the housing when the pusher is moved in the distal direction with respect to the housing (see position of item 13 in figure 6B of Hezari compared to figure 5B of Hezari), the housing defining a recess (see analysis of claim 12 above where the recess formed in item 12 of Hezari is incorporated into Haindl) configured to receive at least a portion of the bridge when the bridge is at least partially separated from the housing (see position of item 13 in figure 6b of Hezari).
Claims 7, and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Hezari (WO 03/101525) further in view of Hernandez Herrero (U.S. PG publication 20140171882).
In regard to claim 7,
Haindl in view of Hezari teaches the apparatus of claim 6.
Haindl in view of Hezari fails to disclose wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing and  a curved inner surface extended across the actuation pathway, the curved inner surface of the nose portion configured to limit at least one of rotation or lift of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled.
[AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: textbox (Outer surface)][AltContent: arrow]
    PNG
    media_image4.png
    441
    456
    media_image4.png
    Greyscale

Hernandez Herrero teaches wherein the distal end portion (figure 5, item 7’) of the first portion of the housing (portion on housing 1 on left of figure 5) includes a nose portion (figure 5, item 10’), the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient tongue 13 of Haindl in view of Hezari to contain a nose portion, as taught by Hernandez Herrero, which therefore results in wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing and  a curved inner surface extended across the actuation pathway, the curved inner surface of the nose portion configured to limit at least one of rotation or lift of the drug-containing tablet with respect to the housing when the drug-containing tablet is expelled for the purpose of further assisting in preventing the implant from exiting until the resilient tongue has been opened to a suitable extent (paragraph [0058] of Hernandez Herrero).
In regard to claim 16,
Haindl in view of Hezari teaches the apparatus of claim 12.
Haindl in view of Hezari fails to disclose wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing and a curved inner surface extended across the 

[AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: textbox (Outer surface)][AltContent: arrow]
    PNG
    media_image4.png
    441
    456
    media_image4.png
    Greyscale

Hernandez Herrero teaches wherein the distal end portion (figure 5, item 7’) of the first portion of the housing (portion on housing 1 on left of figure 5) includes a nose portion (figure 5, item 10’), the nose portion includes an outer surface (see figure 5 above) that is curved towards the distal end portion of the second portion (portion of housing 1 on right of figure 5) of the housing (see figure 5 above) and a curved inner surface (see figure 5 above) extended across the actuation pathway (see figure 5 wherein item 5 and 3 are within the actuation pathway), the curved inner surface of the nose portion configured to limit at least one of lift or rotation of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing (Examiner notes this is an intended use limitation and the curved inner surface of the nose portion is fully capable of limiting at least one of lift 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient tongue 13 of Haindl in view of Hezari to contain a nose portion, as taught by Hernandez Herrero, which therefore results in wherein the distal end portion of the first portion of the housing includes a nose portion, the nose portion includes an outer surface that is curved towards the distal end portion of the second portion of the housing and  a curved inner surface extended across the actuation pathway, the curved inner surface of the nose portion configured to limit at least one of lift or rotation of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing for the purpose of further assisting in preventing the implant from exiting until the resilient tongue has been opened to a suitable extent (paragraph [0058] of Hernandez Herrero).
In regard to claim 17,
Haindl in view of Hezari teaches the apparatus of claim 12.
Haindl in view of Hezari fails to disclose wherein the distal end portion of the first portion of the housing includes a convex inner surface geometry configured to limit at least one of rotation or lift of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing.

[AltContent: arrow][AltContent: textbox (Convex Inner surface)]
    PNG
    media_image4.png
    441
    456
    media_image4.png
    Greyscale

Hernandez Herrero teaches wherein the distal end portion (figure 5, item 7’) of the first portion of the housing (portion on housing 1 on left of figure 5) includes a convex inner surface geometry (see figure 5 above wherein part of item 10’ is convex) configured to limit at least one of rotation or lift of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing (Examiner notes this is an intended use limitation and the convex inner surface geometry  is fully capable of limiting at least one of rotation or lift of the drug-containing tablet with respect to the housing during delivery of the drug-containing tablet from the housing due to its complimentary shape; see also position in figure 6B and paragraph [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the resilient tongue 13 of Haindl in view of Hezari to contain a convex inner surface geometry, as taught by Hernandez Herrero, which therefore results in wherein the distal end portion of the first portion of the housing includes a convex inner surface geometry configured to limit at least one of rotation or lift of the drug-containing tablet with respect to .
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) further in view of Hernandez Herrero (U.S. PG publication 20140171882).
In regard to claim 8,
Haindl teaches the apparatus of claim 1.
Haindl teaches a first portion (figure 1, item 12) of the housing.
Haindl fails to disclose wherein a first portion of the housing includes a cantilevered portion defined by an aperture of the housing, a distal end portion of the first portion of the housing is configured to deform away from the cantilevered portion when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled.
[AltContent: textbox (Figure 1A)][AltContent: textbox (First portion)][AltContent: ]
    PNG
    media_image5.png
    376
    224
    media_image5.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Haindl to include two recesses having arms 7’ and 7 of Hernandez Herrero located at the location of implants 18 and 20, as taught by Hernandez Herrero, which therefore results in wherein a first portion of the housing includes a cantilevered portion defined by an aperture of the housing, a distal end portion of the first portion of the housing is configured to deform away from the cantilevered portion when the pusher is moved in the distal direction relative to the housing to produce an opening through which the drug-containing tablet can be expelled for the purpose of preventing the implant from exiting prematurely (paragraph [0057] of Hernandez Herrero).
In regard to claim 9,
Haindl in view of Hernandez Herrero teaches the apparatus of claim 8. Haindl as modified by Hernandez Herrero teaches wherein the cantilevered portion of the housing is configured to limit lift or .
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl (U.S. PG publication 20150105719) in view of Palmer (U.S. PG publication 20130090594) as evidence by Mellejor (U.S. PG publication 20140378948).
In regard to claim 11,
Haindl discloses the apparatus of claim 1.
Haindl discloses further comprising: an implant (figure 1, item 18), the implant being disposed in the volume when the pusher is in the first position (see figure 1).
Haindl fails to disclose further comprising: the drug-containing tablet, the drug-containing tablet being disposed in the volume when the pusher is in the first position, the drug-containing tablet including a dosage of sufentanil.
Palmer teaches the drug-containing tablet including a dosage of sufentanil (paragraph [0028]; see figure 18, item 48).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Haindl to include the drug-containing tablet including a dosage of sufentanil, as taught by Palmer, which would therefore result in the drug-containing tablet, the drug-containing tablet being disposed in the volume when the pusher is in the first position, the drug-containing tablet including a dosage of sufentanil for the purpose of treating pain in a subject (paragraph [0028]). One of ordinary skill in the art would recognize it would be obvious to try delivering other drug forms with the device of Haindl as evidence by Mellejor who 
In regard to claim 21,
Haindl discloses the apparatus of claim 12, further comprising: an implant (figure 1, item 18), the implant being disposed in a volume collectively defined by a distal end portion of the pusher, the distal end portion of the first portion of the housing, and the distal end portion of the second portion of the housing (see figure 1 of Haindl).
Haindl fails to disclose the drug-containing tablet, the drug-containing tablet being disposed in a volume collectively defined by a distal end portion of the pusher, the distal end portion of the first portion of the housing, and the distal end portion of the second portion of the housing, the drug- containing tablet including a dosage of sufentanil.
Palmer teaches the drug-containing tablet including a dosage of sufentanil (paragraph [0028]; see figure 18, item 48).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Haindl to include the drug-containing tablet including a dosage of sufentanil, as taught by Palmer, which would therefore result in the drug-containing tablet, the drug-containing tablet being disposed in the volume when the pusher is in the first position, the drug-containing tablet including a dosage of sufentanil for the purpose of treating pain in a subject (paragraph [0028]). One of ordinary skill in the art would recognize it would be obvious to try delivering other drug forms with the device of Haindl as evidence by Mellejor who teaches a similar delivery apparatus (see figure 1, 12a, 12b, 13a, and 13b) used for delivering inserts (i.e., tablets or suppositories), capsules, creams, gels, etc. and incorporating drug substances into the medicaments suitable for either human or veterinary therapy (see paragraph [0022] of Mellejor).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) and further in view of McCarthy (U.S. patent no 4995869).
In regard to claim 3,
Weber discloses the apparatus of claim 1, wherein: the pusher includes a retaining member (figure 11A, item 176), the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its second position (position shown in figure 11B; paragraph [0054] and [0058]).
Weber fails to disclose the pusher includes the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its first position.
McCarthy teaches the retaining member (figure 2, item 58) configured to inhibit movement of the pusher (figure 2, item 20; the pusher is inhibited due to item 58 mating with item 56) in the proximal direction (direction away from needle 28) with respect to the housing (figure 2, item 30 and 24) when the pusher is in its first position (position shown in figure 2; column 3, line 59-65 and column 4, line 34-38), the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its second position (position shown in figure 3; column 3, line 59-65 and column 4, line 34-38)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Weber to include a complimentary structure on the housing engaged with the retaining member 176 in the first position, as taught by McCarthy, which would therefore result in the retaining member configured to inhibit movement of the pusher in the proximal direction with respect to the housing when the pusher is in its first position for the purpose of ensuring reliability in operation (column 1, line 46-51 of McCarthy)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) further in view of Mellejor (U.S. PG publication 20140378948) and further in view of Vacca (U.S. patent no 5380295) as evidence by Cammish (U.S. PG publication 20160022919).
In regard to claim 4,
[AltContent: textbox (First recess)][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: arrow]
    PNG
    media_image6.png
    710
    304
    media_image6.png
    Greyscale

Weber discloses the apparatus of claim 1, wherein the pusher includes a retaining member (figure 11A, item 178), the housing defines a first recess (see figure 11A above) in communication with the actuation pathway (see figure 11A), the housing defines a second recess (see figure 11A above) in communication with the actuation pathway (see figure 11A above), the second recess being distal to the first recess (see figure 11A), at least a portion of the retaining member of the pusher being received in the first recess of the housing when the pusher is in its first position (see figure 11A), at least a portion of the first retaining member being received in the second recess of the housing when the pusher is in its second position (see figure 11B), the retaining member of the pusher configured to limit movement of the pusher in the proximal direction with respect to the housing when the retaining member is received in the second recess (paragraph [0054] and [0058]).
Weber fails to disclose wherein: the pusher includes a plurality of retaining members, the housing defines a third recess in communication with the actuation pathway, the third recess being 
[AltContent: textbox (First retaining member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: textbox (First recess)]
    PNG
    media_image7.png
    286
    518
    media_image7.png
    Greyscale

Mellejor teaches the pusher (item 150) includes a plurality of retaining members (figure 12A, item 158; wherein two projections 158 are shown), the housing (figure 12A, item 110) defines a first recess (see figure 12a above) in communication with the actuation pathway (pathway rod 150 is within), the housing defines a second recess (see figure 12A above) in communication with the actuation pathway (pathway rod 150 is within), the second recess being distal to the first recess (see figure 12Aa 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber to include a second member similar to member 178 of Weber which function as retaining members and at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in its first position, as taught by Mellejor, for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor). Examiner notes Mellejor states the housing includes at least one radial discontinuity 124 that can be more or more projections or recesses (see paragraph [0032] and [0033]) however does not show an embodiment with multiple radial discontinuities and multiple projections.
Weber in view of Mellejor fails to disclose the housing defines a third recess in communication with the actuation pathway, the third recess being distal to the second recess, at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in its second position, the plurality of retaining members of the pusher configured to limit movement of the pusher in the proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to its first position after the pusher is moved to its second position. 
[AltContent: textbox (Third recess )][AltContent: textbox (Second recess )][AltContent: textbox (First recess )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    655
    280
    media_image8.png
    Greyscale

Vacca teaches the housing (figure 11, item 122a) defines a third recess (see figure 11, item 152a wherein at least three recesses are present between teeth) in communication with the actuation pathway (pathway defined by item 122), the third recess being distal to the second recess (see figure 11).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Crouter (U.S. patent no 3780735).
In regard to claim 12,
Weber discloses an apparatus (figure 11A-11B, item 110) apparatus, comprising: 
[AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: arrow][AltContent: connector]
    PNG
    media_image6.png
    710
    304
    media_image6.png
    Greyscale

a housing (figure 11A, item 120, 144, 140) having a first portion and a second portion (see figure 11A) and defining an actuation pathway between the first portion and the second portion (see figure 11A),
a pusher (figure 11A, item 170), at least a portion of the pusher disposed within the actuation pathway and moveable in a distal direction with respect to the housing (see position shown in figure 11Aa to figure 11B); 
the housing and the pusher being collectively configured to limit movement of the pusher after delivery (Examiner notes after delivery the pusher is locked in the position shown in figure 11B due to lock stop 175 engaging with notch 176 and angled face 178 as supported by paragraph [0054] and [0058]).
Weber fails to disclose a distal end portion of the first portion of the housing configured to deform away from a distal end portion of the second portion of the housing to produce an opening for 

[AltContent: textbox (Distal end portion of the first portion of the housing)][AltContent: connector][AltContent: textbox (First portion of housing)][AltContent: ][AltContent: textbox (Distal end portion of the second portion of the housing)][AltContent: rect][AltContent: connector][AltContent: textbox (Second portion of housing)][AltContent: ][AltContent: rect]
    PNG
    media_image9.png
    436
    188
    media_image9.png
    Greyscale

Crouter teaches a distal end portion (see figure 2 above) of the first portion of the housing (see figure 2 above) configured to deform away from a distal end portion (see figure 2 above) of the second 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end portion of the first portion Weber to include tab 26 of Crouter and also to include tab 24 of Crouter on the distal end portion of the second portion, as taught by Crouter, which therefore results in a distal end portion of the first portion of the housing configured to deform away from a distal end portion of the second portion of the housing to produce an opening for delivery of a drug-containing tablet from the housing for the purpose of ensuring of holding the implant (page 3, line 17-26 of Crouter). Examiner also notes due to lock stop 175 engaging with notch 176 and angled face 178 as supported by paragraph [0054] and [0058] the housing and the pusher are collectively configured to limit movement of the distal end portion of the first portion of the housing towards the distal end portion of the second portion of the housing after delivery of the drug-containing tablet from the housing since the location of the pusher would block the distal end portion of the first portion of the housing (which contains item 26 of Crouter as modified) from returning to its pre-deployment location, and the distal end portion of the first portion of the housing configured to be permanently deformed when the distal end portion of the first portion of the housing is deformed away from the distal end portion of the second portion of the housing to produce the opening since the location of the pusher would permanently block the distal end portion of the first .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Crouter (U.S. patent no 3780735) a further in view of Mellejor (U.S. PG publication 20140378948).
In regard to claim 19,
Weber in view of Crouter teaches the apparatus of claim 12.
Weber discloses wherein the pusher includes an elongate body portion (figure 11A, item 161), and a retaining member (figure 11A, item 178) extended from a first side of the elongate body portion (see figure 11A), the retaining member configured to limit movement of the pusher in a proximal direction with respect to the housing (paragraph [0054] and [0058]).
Weber in view of Crouter fails to disclose a plurality of retaining members extended from a first side of the elongate body portion, the plurality of retaining members configured to limit movement of the pusher in a proximal direction with respect to the housing.
Mellejor teaches a plurality of retaining members (figure 12A, item 158; wherein two projections 158 are shown) extended from a first side of the elongate body portion (item 150).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber in view of Crouter to include a second member similar to member 178 of Weber which functions as retaining member to limit movement of the pusher in a proximal direction with respect to the housing, as taught by Mellejor, for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG publication 20050203542) in view of Crouter (U.S. patent no 3780735) further in view of Mellejor (U.S. PG .
In regard to claim 20,
[AltContent: textbox (First recess)][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: arrow]
    PNG
    media_image6.png
    710
    304
    media_image6.png
    Greyscale

Weber discloses the apparatus of claim 12, wherein the pusher includes a retaining member (figure 11A, item 178), the housing defines a first recess (see figure 11A above) in communication with the actuation pathway (see figure 11A), the housing defines a second recess (see figure 11A above) in communication with the actuation pathway (see figure 11A above), the second recess being distal to the first recess (see figure 11A), at least a portion of the retaining member of the pusher being received in the first recess of the housing when the pusher is in its first position (see figure 11A), at least a portion of the first retaining member being received in the second recess of the housing when the pusher is in its second position (see figure 11B), the retaining member of the pusher configured to limit movement of the pusher in the proximal direction with respect to the housing when the retaining member is received in the second recess (paragraph [0054] and [0058]).
Weber fails to disclose wherein: the pusher includes a plurality of retaining members, the housing defines a third recess in communication with the actuation pathway, the third recess being distal to the second recess, at least a portion of a first retaining member from the plurality of retaining 
[AltContent: textbox (First retaining member)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second recess)][AltContent: textbox (First recess)]
    PNG
    media_image7.png
    286
    518
    media_image7.png
    Greyscale

Mellejor teaches the pusher (item 150) includes a plurality of retaining members (figure 12A, item 158; wherein two projections 158 are shown), the housing (figure 12A, item 110) defines a first recess (see figure 12a above) in communication with the actuation pathway (pathway rod 150 is within), the housing defines a second recess (see figure 12A above) in communication with the actuation pathway (pathway rod 150 is within), the second recess being distal to the first recess (see figure 12Aa above), at least a portion of a first retaining member from the plurality of retaining members of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Weber to include a second member similar to member 178 of Weber which function as retaining members and at least a portion of a second retaining member from the plurality of retaining members of the pusher being received in the second recess of the housing when the pusher is in its first position, as taught by Mellejor, for the purpose of providing additional control over the positioning of the plunger rod within the elongate tube (paragraph [0037] of Mellejor). Examiner notes Mellejor states the housing includes at least one radial discontinuity 124 that can be more or more projections or recesses (see paragraph [0032] and [0033]) however does not show an embodiment with multiple radial discontinuities and multiple projections.
Weber in view of Mellejor fails to disclose the housing defines a third recess in communication with the actuation pathway, the third recess being distal to the second recess, at least a portion of the second retaining member being received in the third recess of the housing when the pusher is in its second position, the plurality of retaining members of the pusher configured to limit movement of the pusher in a proximal direction with respect to the housing when the first retaining member is received in the second recess and when the second retaining member is received in the third recess so that the pusher cannot be returned to its first position after the pusher is moved to its second position. 
[AltContent: textbox (Third recess )][AltContent: textbox (Second recess )][AltContent: textbox (First recess )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    655
    280
    media_image8.png
    Greyscale

Vacca teaches the housing (figure 11, item 122a) defines a third recess (see figure 11, item 152a wherein at least three recesses are present between teeth) in communication with the actuation pathway (pathway defined by item 122), the third recess being distal to the second recess (see figure 11).
.
Response to Arguments
Applicant’s arguments, see page 12, filed 1/29/2021, with respect to the rejection of claim 18 under 35 U.S.C. 112b have been fully considered and are persuasive.  The 35 U.S.C. 112b rejection of claim 18 has been withdrawn.
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783